Citation Nr: 1229225	
Decision Date: 08/24/12    Archive Date: 08/30/12	

DOCKET NO.  09-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for multiple sclerosis.

2.  Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU) prior to July 23, 2003.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney At Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VARO in Winston-Salem, North Carolina, that granted service connection for multiple sclerosis and assigned a disability rating of 30 percent, effective February 14, 1996.

The case was most recently before the Board in April 2010 at which time the Board denied entitlement to an effective date earlier than February 14, 1996, for the award of service connection for multiple sclerosis.  The Board remanded the increased rating question for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.  The Board notes that in that decision it assumed jurisdiction of the claim for entitlement to TDIU prior to July 23, 2003, because the claim had been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Throughout the course of the appeal the Veteran's service-connected multiple sclerosis has been manifested by diarrhea.  

2.  Throughout the course of the appeal, the multiple sclerosis with spasticity has more nearly approximated no more than moderate incomplete paralysis of the sciatic nerve.  

3.  Any current visual impairment is not attributable to the service-connected multiple sclerosis.  

4.  The Veteran last worked on a full-time basis in September 2003.  

5.  A combined disability rating of 100 percent has been in effect since July 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124(a), Diagnostic Codes 8018-8520, 7319 (2011).

2.  The criteria for a TDIU prior to July 23, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002) redefined VA's duties to notify and assist the Veteran in the development of a claim.  Regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

In the instant case, the appeal with regard to multiple sclerosis arises from a disagreement with the assigned rating after the grant of service connection.  The Courts have held, and the VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Court has stated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an initial increased rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  

With regard to the claim for TDIU, review of the record reveals that in a March 2008 communication, the Veteran was told what VA would do and what he could do to help with his claim.  He was asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He did so in a communication received by VA in September 2008.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and identified post service private and VA outpatient records.  

The Veteran has been afforded appropriate VA examinations to determine the severity of his multiple sclerosis in 2005, 2008, and most recently in March 2011.  The claims file was reviewed by the examiners and the examination reports set forth detailed findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Most recently, the Veteran's accredited representative asked for additional time for the submission of evidence in a letter dated in April 2012.  The representative was informed that he had 60 days from a letter dated May 31, 2012, to submit additional evidence or argument directly to the Board.  No such evidence has been forthcoming.  

Accordingly, the Board will address the merits of the claim at this time.  

Pertinent Law and Regulations with Regard to Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes of condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In other words, separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO assigned an initial 30 percent rating for multiple sclerosis under 38 C.F.R. § 4.124a, Diagnostic Code 8018.  Under that code, multiple sclerosis warrants a minimum evaluation of 30 percent.  This rating contemplates "ascertainable residuals."  38 C.F.R. § 4.124a.  A disability rating in excess of 30 percent is not directly provided under Code 8018.  In order to warrant a rating in excess of 30 percent for multiple sclerosis, the disorder must be rated on its residuals.  See 38 C.F.R. § 4.124a, Code 8018. 

The provisions of 38 C.F.R. § 4.124a provide that multiple sclerosis may also be rated from 30 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and so forth, referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.

Diagnostic Code 8520 for paralysis of the sciatic nerve provides a 20 percent rating for moderate incomplete paralysis of that nerve; a 40 percent rating for moderately severe incomplete paralysis; and a 60 percent rating for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale provided for injury for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis not characterized by organic changes the maximum rating which may be assigned will be that for moderate , or with sciatic nerve involvement , for moderately severe, incomplete paralysis.

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated on the same scale with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be from the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

The record shows that the Veteran was accorded a neurological disorders examination by VA in March 1998.  The Veteran's complaints included intermittent balance problems, diplopia, slurred speech, and difficulty with frequent urination.  The claims file was not available for review.  Examination findings included motor strength being 5/5 throughout.  There was slightly increased tone, particularly in the lower extremities.  Deep tendon reflexes were 3's throughout with few beats of unsustained class at the left ankle.  Both toes were downgoing.  Sensory examination was decreased.  There was bilateral decrease in vibration.  The Veteran's gait was described as mildly ataxic.  Coordination was relatively preserved.  No rebound was present.  The diagnosis was probable multiple sclerosis.  

Additional pertinent evidence of record includes the report of a neurological disorders examination accorded the Veteran by VA in July 2002.  The records were reviewed by the examiner.  It was noted that the Veteran had worked at IBM for 19 1/2 years and then worked as a laundry man.  Currently, he was working 40 hours a week on a regular basis at a printing company.

On current examination the Veteran had difficulty standing with his eyes closed.  He was able to jog slightly.  He was unsteady standing on his toes and heels.  Tandem walking was poor.  Pupils, disks, rotation, and fields were normal.  Movements of the face, tongue, and palate were symmetric and there were no bruits of the neck or over the scalp or over the orbits.  Strength of the muscles was all good.  He was able to lift himself with his arms while seated.  Reflexes were symmetric and active.  Babinski's signs were absent.  It was stated that he had "gait ataxia for 6 to 8 years characterized by faulty tandem walk and borderline Romberg; etiology unknown..."

Additional pertinent evidence includes a report of a brain and spinal cord examination afforded the Veteran by VA in April 2005.  The claims folder was available to and reviewed by the examiner.  The Veteran indicated that his chief problem at the present time was his equilibrium.  He stated he was last able to work in July 2003.  He now walked and watched television for activities.  On examination he was able to walk on his heels and toes, but could barely jog.  Romberg testing was positive.  He was able to bend at the waist to put his head on the table while standing.  Pupils, disks, rotations and fields were normal.  Movements of the face, tongue, and palate were symmetric and active.  There were no bruits in the neck, or over the scalp or orbits.  Muscle strength was within normal limits.  Barre testing was normal.  Reflexes were symmetric and active.  Babinski's signs were absent.  Trace figures were interpreted solely in the feet and joint sense was slow in the toes.  Vibration was normal in the upper and lower extremities.

The examiner stated the Veteran had chronic ataxia that had been present since the mid-1970's with abnormal magnetic resonance imaging two years previously, but without a specific diagnosis.  He stated the Veteran also had diplopia 30 years ago and today had unsteady gait and decreased raised finger interpretation and poor joint sense and poor response to two-part commands.  The examiner stated that atypical multiple sclerosis was the best diagnosis for the Veteran. 

The same VA physician again examined the Veteran for brain and spinal cord examination purposes in December 2008.  The Veteran had not been seen in neurology for the past 2 to 3 years.  He stated his last 40-hour work week was in 2003 while he was with a printing company.  He was currently taking five different medications from VA.  He lived with his wife and children.  

On examination two-part commands were slow.  He used a cane to walk, but he was able to walk on his toes and heels.  He could not jog.  He was able to put his head to the table while standing.  He was described as moving "gracefully."  Pupils, disks, rotations, and fields were normal.  Double simultaneous stimulation was normal.  Movements of the face, tongue, and palate were symmetrical and active.  There were no bruits of the neck or over the scalp or over the orbits.  Strength of the muscles was all normal.  Reflexes were symmetric and active.  Babinski's signs were absent.  Trace figures were borderline in the feet, but normal in the upper in the upper extremities.  Vibration was normal in the extremities.  Joint sense was normal in the toes.  The conclusion was mild ataxia thought to be consistent with multiple sclerosis.  The examiner stated the Veteran had not changed significantly since the previous examination in 2005 referred to above.

The pertinent evidence also includes a report of an eye examination of the Veteran by VA in March 2011.  The claims file was reviewed by the examiner.  It was indicated that while the Veteran described problems with his gait, equilibrium, speech, and continence, he did not report any issues with his vision.  There was no history of incapacitating episodes due to eye disease.  Following review of the examination and the claims file, the examiner stated that any current visual impairment was not caused by or a result of the Veteran's multiple sclerosis.  He referred to his medical training and experience as an ophthalmologist and provided the opinion.  

Also of record is a report of a May 2011 neurological disorders examination accorded the Veteran by VA.  The claims file was reviewed by the examiner.  The Veteran stated that he had equilibrium problems that were getting progressively worse.  He also stated slurred speech was getting worse.  He also referred to developing a bowel problem with diarrhea.  He was currently taking Loperamide.  Current examination findings included a mildly spastic gait.  There was also mild spasticity noted in the lower legs.  Tandem walk testing was normal.  Romberg testing was normal, as was finger-to-nose testing and heel-shin-knee testing.  No carotid bruits were noted.  The examination diagnosis was multiple sclerosis with ataxia, slurred speech, diarrhea, and spasticity of the lower extremities.  As for impact on occupation, reference was made to the fact the Veteran had been assigned different duties, experienced increased tardiness, and had increased absenteeism.  Notation was made to decreased mobility, decreased manual dexterity, problems with lifting or carrying things, difficulty reaching, speech difficulty, lack of stamina, weakness or fatigue, and decreased strength in the lower extremity.  With regard to impact of the problem on usual daily activities, it was stated, "no."  

Based on the foregoing, and taking the Veteran's symptoms and abnormal examination findings over the years under consideration, the Board finds that an initial disability rating in excess of 30 percent for the Veteran's multiple sclerosis is not in order.  The preponderance of the evidence is against the next higher rating of 40 percent as there is no indication of moderately severe paralysis.  Further, none of the examination reports over the years has referred to any evidence of muscle atrophy.  At the times of various examinations dated between 1998 and 2011, the Veteran has been shown to retain motor strength and function of the upper and lower extremities, as evidenced by strength and reflex testing.  The Veteran complains primarily of incoordination or a loss of voluntary muscle control, but despite the reference to spasticity, there has been no indication of the presence of paralysis.  At the time of the neurological disorders examination in May 2011, the examiner noted that while the ataxia, slurred speech, diarrhea, and spasticity of the lower extremities would have a negative impact on the Veteran's occupational functioning, the Veteran was still able to attend to his usual daily activities.

As for the Veteran's reported problems with diarrhea, the Board notes that the diagnostic code pertaining to diarrhea provides a maximum 30 percent rating for irritable colon syndrome which is severe in degree, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is assigned for irritable colon syndrome which is moderate in degree, with frequent episodes of bowel disturbance with abdominal distress.  A noncompensable rating is for assignment for irritable colon syndrome which is mild in degree, with disturbances of bowel functioning with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Code 7319.  The evidence does not show any more than moderate impairment attributable to the Veteran's abdominal problems, primarily diarrhea.  It has not been shown that he has essentially constant abdominal distress or that his problems with diarrhea are severe in degree.  Accordingly, the maximum rating that he could be assigned is 10 percent under this code.  

Considering the impact of the neurological impairment and the diarrhea, the evidence does not show that the Veteran's symptoms of multiple sclerosis, when evaluated separately, would provide for an evaluation in excess of 30 percent.  As noted above, the eye examination accorded the Veteran resulted in a determination that the Veteran did not have any type of visual impairment associated with his multiple sclerosis.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of the Rating Schedule.  The application of the schedular criteria is discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and is in fact obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where the circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes unrelated factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for the third step of the analysis, determining whether justice requires the assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for his multiple sclerosis.  In essence, the rating criteria contemplate not only his symptoms, but the severity of his disabilities.  Accordingly, referral for extraschedular consideration is not warranted.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In the instant case, a review of the evidence of record reflects that in addition to multiple sclerosis, service connection is in effect for:  Post-traumatic stress disorder, rated as 100 percent disabling from July 23, 2003; residuals of right ring finger injury, rated as noncompensably disabling; and residuals of a spontaneous pneumothorax on the right, rated as noncompensably disabling.  A combined disability rating of 100 percent has been in effect since July 23, 2003.  

The pertinent information of record includes a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in September 2008.  At that time, the Veteran himself stated that he last worked on a full-time basis in September 2003 when he became too disabled to work.  He stated that the disability affected full-time employment in 2003.  He stated that he left his last job because of his disability and he had not tried to obtain employment since 2003.  

The Veteran's accredited representative asked for an extension of time within which to submit additional evidence in support of the Veteran's claim.  A letter to the representative dated May 31, 2012, reflected that the Veteran and the representative had 60 days from the letter within which to submit additional evidence or argument directly to the Board.  No additional evidence has been forthcoming.  Accordingly, the Board must rely on the evidence of record and that evidence shows that in the Veteran's own words, he was gainfully employed on a regular basis until August 2003.  The assignment of 100 percent evaluation has been in effect since July 2003.  Accordingly, the question of entitlement to a TDIU prior to that time is not for 


						(Continued on next page)






consideration.  The Veteran was employed on a full-time basis up until August 2003.  Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

An initial disability evaluation in excess of 30 percent for multiple sclerosis is denied.

A TDIU prior to July 23, 2003, is denied.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


